Detailed Action
This is the final office action for US application number 16/436,213. Claims are evaluated as filed on September 16, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims.
With regards to Applicant’s argument that support for the subject matter of claim 38 can be found in paragraphs 110-112 as no interruption in the outer surfaces by the channels 937, 947, and 947 are visible in Figs. 29 and 30 which is in contrast to the slots 938 and 958 which are shown and described as extending through the entire sleeve wall and this is not a situation where there is an absence of a positive recitation of the claimed subject matter and the specification and drawing clearly disclose and provide support to a channel that does not extend through the outer surface of the corresponding sleeve (Remarks p. 9-10), Examiner notes that, if this is indeed not a situation where there is an absence of a positive recitation of the claimed subject matter, then Applicant should identify where such positive recitation is provided in the original disclosure. Review of argued paragraphs 110-112 provides the disclosure of slots 938 and 958 extending through the entire sleeve wall, but paragraphs 110-112 are silent to a disclosure of the channels 937, 947, and 947 either extending or not extending through the side wall and instead simply lists the channels as a feature of the corresponding sleeve 930, 940, and 950. Applicant has argued that Figs. 29 and 30 show no interruption in the outer surfaces by the channels 937, 947, and 947; however, as noted in the non-final office action dated June 16, 2022, an absence of a positive recitation is not a proper basis for support of a negative limitation per MPEP 2173.05(i). That is, a lack of disclosure is not support for an absence of a feature. Examiner has provided a copy below of the argued Figs. 29 and 30 for reference, as Applicant’s arguments appear to indicate that the channels 937, 947, and 947 and their corresponding bounds are clearly shown in Figs. 29 and 30. Figs. 29 and 30 as received by the Office do not clearly show the existence of channels 937, 947, and 947 other than the presence of the element label and corresponding line to where the structure defined in the specification is located. As one can see from the Fig. 30, the structure of the channels 937, 947, and 947, the slots 938 and 958, etc. are not shown in the asserted black and white line drawings received.

    PNG
    media_image1.png
    806
    605
    media_image1.png
    Greyscale



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 38, the specification appears to lack proper antecedent basis for “the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member”. This is a negative limitation, i.e. the claim is requiring that the channel does not extend through a side wall. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the channel not extending through a side wall. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the channel extending through a side wall, then the “alternative elements” rationale discussed above in the MPEP is not applicable.
As to claims 39 and 40, the specification appears to lack proper antecedent basis for “each of the opposite ends of the central member includes an end surface that extends perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends” of claim 39 lines 1-3. That is, the specification is silent to such a disclosure, no scale is provide in the drawings to provide such a disclosure, and such was not originally claimed. Accordingly, the specification fails to provide proper antecedent basis for “each of the opposite ends of the central member includes an end surface that extends perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends” of claim 39 lines 1-3. Examiner suggests amending as “each of the opposite ends of the central member include[[s]] an end surface that extends generally perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member of claim 38 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 39 is/are objected to because of the following informalities:  
Claim 39 lines 1-2 should read ““each of the opposite ends of the central member include[[s]] an end surface”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 38-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 38, “the channel in the inner surface of each of the distal sleeve member, the central sleeve member, and the proximal sleeve member does not extend through a side wall to the outer surface of the corresponding sleeve member” appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the channel does not extend through a side wall. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the channel not extending through a side wall. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the channel extending through a side wall, then the “alternative elements” rationale discussed above in the MPEP is not applicable. 
As to claims 39 and 40, “each of the opposite ends of the central member includes an end surface that extends perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends” of claim 39 lines 1-3 appears to be new matter. That is, the specification is silent to such a disclosure, no scale is provide in the drawings to provide such a disclosure, and such was not originally claimed. Accordingly, “each of the opposite ends of the central member includes an end surface that extends perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends” of claim 39 lines 1-3 constitutes new matter. Examiner suggests amending as “each of the opposite ends of the central member include[[s]] an end surface that extends generally perpendicular to the generally smooth outer surface and from which the generally smooth outer surface extends.”

Allowable Subject Matter
Claims 1, 4, 5, 7-11, 13, 14, 17-25, and 35-37 are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775